DETAILED ACTION
This is a response to the Amendment to Application # 16/248,175 filed on February 15, 2022 in which claims 7, 9, and 10 were amended; claims 1-6 were cancelled; and claims 19-24 were added.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 15, 2022 complies with the provisions of 37 C.F.R. § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 7-12 and 19-24 are pending, of which claims 19-24 are rejected under 35 U.S.C. § 101; claims 7, 8, 12, 19, 20, and 24 are rejected under 35 U.S.C. § 102(a)(2); and claims 9-11 and 21-23 are rejected under 35 U.S.C. § 103.
	
	Specification
The use of the terms Oracle, Azure, Google, Research in Motion, and Apple, which are trademarks used in commerce, have been noted in this application. The terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.


The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at page 13. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-24 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  

Regarding claim 19, it recites a “system” for editing a document comprising a “client computer,” a “computer data store,” and a “a second server computer.” The Specification expressly states that the components of the invention may “be implemented in digital and/or analog electronic circuitry, or in computer hardware, firmware, software, or in combinations of them.” (Emphasis added).  (Spec. ¶ 43). Additionally, the plain and ordinary meaning of both “computer” and “data store” includes instances implemented virtually and, thus, only in software.
Accordingly, the recited “system” is computer software per se and is not a “process,” a “machine,” a “manufacture” or a “composition of matter,” as defined in 35 U.S.C. § 101.

Claims 20-24, being dependent on claim 19, fail to further define the recited system as statutory subject matter in that it merely further describes the software methods used to implement the system.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7, 8, 12, 19, 20, and 24 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Irimie et al., US Publication 2018/0159888 (hereinafter Irimie).

Regarding claim 7, Irimie discloses a computerized method in which unstructured computer text is analyzed for masking of confidential information using artificial intelligence, the method comprising “generating, by a first client computer in communication with a computer data store on a first server computer, a message comprising a corpus of unstructured computer text, at least a portion of which comprises words” (Irimie ¶¶ 30, 85 and Fig. 1A, see also ¶ 212) by generating SMS messages, which are a plain text format1 and, thus, unstructured text and disclosing the inclusion of a plurality of client computers and servers and that each component may be performed on any device in the system. Additionally, Irimie discloses “wherein one or more of the words corresponds to confidential information” (Irimie ¶ 171) because information that is redacted is, by definition, confidential. Further, Irimie discloses “receiving, by the computer data store, the corpus of unstructured computer text from the first client computer” (Irimie ¶¶ 85, 272) by providing the messages to the server and indicating that the system may be implemented in a distributed environment, meaning that Irimie discloses that the message generator is a client to the server. Moreover, Irimie discloses “training, using an artificial intelligence neural network executing on a second server computer in communication with the computer data store on the first server computer, a word embedding model using the corpus of unstructured computer text.” (Irimie ¶¶ 67-68, see also ¶ 212). Irimie also discloses “generating, by the second server computer, a multidimensional vector for each word in the corpus of unstructured computer text by using the trained word embedding model, wherein each multidimensional vector is a point in a multidimensional space of the trained word embedding model” (Irimie ¶¶ 67, 70) by generating a vector representing words and indicating that it may be multidimensional. In addition, Irimie discloses “generating, by the second server computer, a mapping table comprising a predetermined set of words corresponding to confidential information from the corpus of unstructured computer text; determining, by the second server computer using the trained word embedding model, one or more neighboring words in the word embedding model using the predetermined set of words in the mapping table; updating, by the second server computer using the trained embedding model, the mapping table to incorporate the one or more neighboring words determined from the trained word embedding model” (Irimie ¶ 67) by creating a vector space that maps all the words, thus including the confidential information, and determines neighboring words and adding those neighboring words to the vectors mappings. Furthermore, Irimie discloses “executing, by the second server computer, one or more rules on the corpus of unstructured computer text that filter out one or more of the words in the corpus of unstructured computer text” (Irimie ¶ 171) by redacting data, which filters out the redacted data from the text. Moreover, Irimie discloses “applying, by the second server computer, the updated mapping table to the filtered corpus of unstructured computer text to match one or more words in the updated mapping table with one or more words in the filtered corpus of unstructured computer text and mask the matching one or more words in the filtered corpus of unstructured computer text” (Irimie ¶¶ 171, 178) by performing the redaction of the text and building the models (i.e., applying the updated mapping table) using the redacted data. Finally, Irimie discloses “routing, by the second server computer, the message comprising the masked corpus of unstructured computer text to a second client computer that is remote from the second server computer” (Irimie ¶ 111 and Fig. 2C) by routing the results to the display of the client, including the redacted information. 

Regarding claim 19, it merely recites a system for performing the method of claim 7. The system comprises computer software modules for performing the various functions. Irimie comprises computer software modules for performing the same functions. Thus, claim 19 is rejected using the same rationale set forth in the above rejection for claim 7.

Regarding claims 8 and 20, Irimie discloses the limitations contained in parent claims 7 and 19 for the reasons discussed above. In addition, Irimie discloses “wherein the corpus of unstructured computer text is input into the computer data store via a web page, input directly into the computer data store via a first computer file, input into the computer data store via a data feed, or any combination thereof” (Irimie ¶ 82) where the text is generated at least partially from user input.

claims 12 and 24, Irimie discloses the limitations contained in parent claims 7 and 19 for the reasons discussed above. In addition, Irimie discloses “wherein executing one or more rules on the corpus of unstructured computer text comprises: identifying one or more words in the corpus of unstructured computer text that have a structure that matches a predefined word structure contained in the one or more rules; and removing the identified one or more words from the corpus of unstructured computer text” (Irimie ¶¶ 171, 178) where the act of redacting text performs these steps.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 9-11 and 21-23 are rejected under 35 U.S.C. § 103 as being unpatentable over Irimie in view of Segev, US Patent 10,692,004 (hereinafter Segev).

Regarding claims 9 and 21, Irimie discloses the limitations contained in parent claims 7 and 19 for the reasons discussed above. In addition, Irimie discloses “wherein the artificial intelligence neural network that trains the word embedding model comprises a shallow neural network having an input layer, a hidden layer, and an output layer” (Irimie ¶ 67) where the neural network comprises at least one input layer, hidden layer, and output layer. 
Irimie does not appear to explicitly disclose “wherein the artificial intelligence neural network that trains the word embedding model consists of a shallow neural network having an input layer, a hidden layer, and an output layer.”
However, Segev discloses a system and method for classifying data using a neural network, “wherein the artificial intelligence neural network that trains the word embedding model consists of a shallow neural network having an input layer, a hidden layer, and an output layer.” (Segev col. 5, ll. 61-64 and Fig. 2B).
Irimie and Segev are analogous art because they are from the “same field of endeavor,” namely that of neural networks. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Irimie and Segev before him or her to modify the neural network of Irimie to include the shallow neural network of Segev.
The motivation/rationale for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(B). Irimie differs from the claimed invention by including a shallow neural network with more than one hidden layer in place of a shallow neural network with a single hidden layer. Further, Segev teaches that shallow neural 

Regarding claims 10 and 22, Irimie discloses the limitations contained in parent claims 7 and 19for the reasons discussed above. In addition, Irimie discloses “wherein determining one or more neighboring words in the trained word embedding model comprises: identifying, for each word in the predetermined set of words in the mapping table, a first point in the trained word embedding model that corresponds to the word” (Irimie ¶ 67) by mapping each word to a nearby point, which requires identifying the point. Further, Irimie discloses “determining one or more other points in the trained word embedding model that are nearby the first point based upon one or more similarity characteristics” (Irimie ¶ 67) where the points are “nearby” and are “semantically similar,” and therefore, “based on one or more similarity characteristics.” Finally, Irimie discloses “identifying the words associated with the determined one or more other points in the trained word embedding model” (Irimie ¶ 67) by predicting words associated with the model.
Although Irimie discloses that the points are “nearby,” it does not disclose how to determine what constitutes “nearby” and, therefore, does not appear to explicitly disclose “determining one or more other points in the trained word embedding model that are within a predetermined distance from the first point based upon one or more similarity characteristics.”
However, Segev discloses a system and method for using a neural network to determine similarity of vectors “determining one or more other points in the trained … embedding model that are within a predetermined distance from the first point based upon one or more similarity characteristics” (Segev col. 21, ll. 52-60) where the predetermined distance is that of “threshold T.” A person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized 
Irimie and Segev are analogous art because they are from the “same field of endeavor,” namely that of neural networks. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Irimie and Segev before him or her to modify the “nearby” determination of Irimie to include the distance threshold T of Segev.
The motivation for doing so would have been that a person of ordinary skill would have recognized that to determine if points are “nearby,” it requires some form of predetermined distance threshold.

Regarding claims 11 and 23, the combination of Irimie and Segev discloses the limitations contained in parent claims 10 and 22 for the reasons discussed above. In addition, the combination of Irimie and Segev discloses “wherein the one or more similarity characteristics comprise a word meaning” (Irimie ¶ 67) where “semantically similar” words are words that have a similar meaning.

Response to Arguments
Applicant’s arguments, see Remarks 14-17, filed February 15, 2022, with respect to the objections to the claims and the rejection of claims 1-12 under 35 U.S.C. § 112(b) have been fully considered and are persuasive. The objections of the claims and the rejection of claims 1-12 under 35 U.S.C. § 112(b) have been withdrawn. 

Applicant's remaining arguments filed February 15, 2022 have been fully considered but they are not persuasive.

Regarding the objection to the specification, Applicant argues that the specification has been amended to remove the hyperlink. (Remarks 14). The examiner disagrees.

First, Applicant’s amendment only addressed one of the two objections to the specification.
Second, merely removing “http://” while still including a URL for the purposes of incorporating data at that URL does not render the specification in compliance with MPEP § 608.01 because a URL is still “browser-executable code.” The attempt to incorporate subject matter into the patent application by reference to a hyperlink and/or other forms of browser-executable code is considered to be an improper incorporation by reference. See 37 C.F.R. § 1.57(e)  and MPEP § 608.01(p). Therefore, Applicant’s argument is unpersuasive.

Regarding the rejection of claims 1-6 under 35 U.S.C. § 101, Applicant argues that the claims have been amended to overcome the rejection. (Remarks 15). Applicant’s argument is unpersuasive for the reasons discussed in the rejection above. 

Regarding the rejection of claims 1-12 under 35 U.S.C. § 102(a)(2), Applicant argues that Irimie fails to disclose the claimed “mapping table.” (Remarks 19). In support of this, Applicant refers to portions of the specification. (Remarks 17-18). The examiner disagrees.

In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, Applicant’s argument is unpersuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Nathan Collier; Keep Text Messaging Secure; March 2015; For the Record; Page 1